Citation Nr: 0520948	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned an 
initial evaluation of 50 percent disabling, effective from 
May 29, 1997 to July 26, 2001, and 30 percent disabling 
thereafter.  The veteran perfected a timely appeal of this 
determination to the Board.

In January 2004, the RO increased the evaluation for the 
veteran's service-connected PTSD to 50 percent disabling 
effective July 26, 2001.

The Board also notes that, in July 1999, the RO granted 
service connection for rhinitis, evaluated as noncompensable 
effective May 29, 1997, and denied service connection for 
dysthymic disorder, sinusitis, dizziness as due to 
undiagnosed illness, sleeplessness as due to undiagnosed 
illness, pain in both hips, stomach condition as due to 
undiagnosed illness, fatigue as due to undiagnosed illness, 
arthralgia of both ankles, rash of both hands, left foot 
rash, bilateral knee condition, right shoulder condition, and 
personality disorder.  The veteran filed a Notice of 
Disagreement regarding this rating decision in May 2000 and 
the RO issued a Statement of the Case dated April 2002. In 
June 2002, the veteran filed a Substantive Appeal relating to 
the issues of service connection for dizziness as due to 
undiagnosed illness, sleeplessness as due to undiagnosed 
illness, pain in both hips, stomach condition as due to 
undiagnosed illness, arthralgia of both ankles, rash of both 
hands, left foot rash, bilateral knee condition, and a right 
shoulder condition.  

In a statement dated in January 2005, and in testimony before 
the undersigned Acting Veteran's Law Judge in January 2005, 
the veteran withdrew from appeal each of the issues raised in 
his June 2002 Substantive Appeal along with the additional 
issues of dysthymic disorder, sinusitis, and an increased 
rating for rhinitis.  These issues are withdrawn and are no 
longer before the Board.  See 38 C.F.R. § 20.204 (2004).  
However, the veteran's service connection claim for dysthymic 
disorder is a separate claim from the PTSD claim.  The PTSD 
claim remains on appeal.  Since the veteran has appealed the 
initial disability rating assigned following the grant of 
service connection for PTSD, the Board has framed this issue 
as shown on the title page.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In April 2005, the Board remanded the remaining the PTSD 
claim to the RO or AMC for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the April 2005 remand, the Board instructed the RO or AMC 
to obtain all records of the veteran's treatment at the 
Community Wellness Center dated from 2000 and to afford the 
veteran a VA examination to determine the current extent and 
severity of his service-connected PTSD.  The veteran 
testified that his service-connected PTSD worsened since his 
most recent examination and the Board determined that a new 
VA examination was required .  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  

It is clear from the record that the RO or AMC did not 
attempt to obtain the medical records from the Community 
Wellness Center or schedule the veteran for a VA examination.  
The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As compliance 
with the prior remand has not been met, remand is required.  

In view of the above, this matter is REMANDED to the RO or 
AMC for the following actions:

1. The RO or AMC should obtain all 
records of the veteran's treatment at the 
Community Wellness Center, New Bern, 
North Carolina, dated from 2000.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2. The veteran should be afforded a 
comprehensive VA examination by an 
appropriate specialist to determine the 
current extent and severity of his 
service-connected PTSD.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review.

The examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.

The examiner should also report whether 
PTSD causes symptoms approximating total 
occupational and social impairment.  The 
examiner should report the GAF score due 
solely to PTSD.

3. Then the AMC or RO should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




